Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 uses the transitional phrase “according to the following steps”, which an “other” transitional phrase per MPEP 2111.03(IV) and consequentially will be interpreted in light of the specification. Because all of the examples provided in the specification do not appears to have additional steps, “according to the following steps” will be interpreted in a manner analogous to “consisting of” for the purposes of examination unless further clarified by Applicant during the course of prosecution. 
Drawings
The drawings submitted 01/11/2021 have been accepted. 
Information Disclosure Statement
The information disclosure statements submitted 02/16/2021 and 10/21/2021 have been fully considered. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a method for preparing alumina-based solid solution ceramic powder 
The closest prior art is considered to be Tao et al. (CN206219228 with reference to machine translation, hereinafter referred to as Tao).
Tao discloses a device for the flash combustion of synthetic alumina powder (see Tao at [0002] from machine translation). Tao uses a gas to deliver aluminum powder to a combustion reaction kettle in contact with oxygen gas to perform flash combustion (see Tao at [0023] from machine translation). The alumina is collected under the action of gravity (see Tao at [0023] from machine translation). A fan is used to create negative pressure to separate large particles from small particles (see Tao at [0024] from machine translation). A cooling device is installed around the inner wall of the combustion reactor (see Tao at [0024]). Tao does not disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an allowed claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731